FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SALVADOR LOPEZ-PENA,                              No. 09-73297

               Petitioner,                        Agency No. A098-409-071

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Salvador Lopez-Pena, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order sustaining the Department of

Homeland Security’s appeal from an immigration judge’s decision granting his

application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s discretionary determination that

Lopez-Pena failed to show exceptional and extremely unusual hardship to his

qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Lopez-Pena’s contention that the BIA applied an incorrect standard of

review is not supported by the record and does not present a colorable claim that

establishes our jurisdiction. See id.

      PETITION FOR REVIEW DISMISSED.




                                         2                                   09-73297